'   r '




           1


           2      ~                                                                        i       -               '>~zT
           ~                                            ~'                                 t                        -~
                                                                                                       ,IUN ~ 72019 ~       ~
           ~4                                                                                                ~~ /
                                                                                                                           j
                                                                                               ~NTRA~ ~. ~   ~L~~G ,
           5

           6                                     U1vITED STATES DISTRICT COURT
          .7                                   CENTRAL DISTRICT OF CALIFORNIA
           8
                 UNITED STATES OF AMERICA,
           9                                                                                                 ~ ~~~
          to                                           Plaintiff, ~      CASE N4.~~~~,l 1
          11                                   V.

          12      ~N~~~ ~~~~ w ~~.,~,~                                    ORDER OF DETENTION
                                                              f
          13

          14                       ~                ~ Defendant:
          15
          16                                                              I.

          17              A.~          On motion ofthe.Government in a case a1l~gedly involving:
          18               '1. ~            a crime of~violence.
          19               2.()             an offense with maximum sentence oflife imprisonment or death.
          20               3.()             a narcotics or controlled substance offense with maximum sentence
          21                                often or more years .
          22               4. O             any felony -where the defendant has been convicted oftwo or more
          23                                prior offenses described above.
          24               5. O             any felony that is not o:tYierwise a crime of violence that involves a
          25          ~                    ~ minor victim, or possession or use ofa firearm or destructive device
          26                               ~~ or any other dangerous weapon, or ~a failure to register under 18
          27                   ~       ~    U.S.0 § 2250.
          28              B.O          On motion by the Government /()on Court's own motion, in a case ~

                                                 ORDER OF DETENTION AFi'ER HEARIIVG(18 U.S.C. §3142(1))

                CR-94(06/07)                                                                                             Page 1 of4 ~
_                    1                      allegedly involving:
_                   2              O.       On thefurther allegation by the Government of
-         ~         3               1. O       a serious risk that the defendant will flee.
    ~ ~             4              2. (~)      a serious risk-that the defendant will:
                    5                   a.()obstruct or attempt to obstructjustice.
                 6                      b~. ()threaten, injure, or intimidate a prospective ~ witness or juror or
    ~ .          7                             attempt'to do so.                   ~.
_                g
                               C. The Government()is/()is not entitled to a rebuttable presumption that no
                 9                 condition or combination ofconditions will reasonably assure the defendant's
                10                 appearance as~required.and the safety ofany person or the community.
                11

                12                                                        ~~
              ~~ 13           A. ~()        1'he Court finds that no condition or combination of conditions will
                14 .                        reasonably assure:
                15                 l. ~)       the appearance ofthe defendant as.required.
                16                      O      and/or
                17                2.() the safety ofany person or the community.                       ~   .
                18            B. O        The Court finds that the defendant has not rebutted by sufficient
                19                        evidence to the contrary the presumption provided by statute.
               20

               21                                                         11_
               22            The Court has considered:
               23            A. the nature and circumstances ofthe offenses)charged, including whether the
               24                 offense is a crime ofviolence, afederal crime ofterrorism,or involves a minor
               25                 victim or a controlled substance, firearm, explosive, or destructive device;
               26~           B. the weight of evidence against the defendant;
               27            C. the history and characteristics oft11e defendant; and
               28            D. the nature and seriousness ofthe danger to any person or to the community.

                                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C.§31420)                     I

                         CR-94(06107)                                                                          Page 2 of4~
     1                                                      ~.

     2         The Court also has considered all the evidence adduced at the hearing and the
     3         arguments and/or statements of counsel, and the Pretrial Services
     4         Report/recomrnendation.
     5

  6                                                          v.
. ~           'The Court bases the foregoing findings)on the following:
  8            A.() As to flight risk:
 9

 10

 11

 I2

13

14

15
16 '          B.() As to danger:
17

18
19
20

21
22

23

24                                                         VI.
25           A.() The Court finds that a serious risk exists that the defendant will:
26                      1.()obstruct or atterript to obstruct justice.
27                      2.()attempt to/(~)threaten, injure or intimidate a witness or juror.
28

                                    ORDER OF DETENTION AFTER HEARING(18 II.S.C.§3142(1))

         CR-94(06/07)                                                                      Page 3 of4 ~
:~


     D ..   ~   t




                          1             B. The Court bases the foregoing findings) on the following:
                          2'
                                                                                                                 .
                          3
                          4
                                                                                                                            ..
                          5

                         6
                         7
                         g

                         9                           ~                            ~.

                     10
                     11                A. IT IS TI~REFORE ORDERED that the defendant be detained prior to trial.
                     12                B. IT IS FURTHER ORDERED that the defendant be committed to the custody
                     13            ~      o~the Attorney General for confinement in a corrections facility separate, to
                     14        ~          the extent practicable, firom persons awaiting or serving sentences or being
                     15                   held in custody pending appeal.
                     16                C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
                     17        ~         opportunity for private consultation with counsel.
                     18                D.IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
                    19                   or on request of any attorney for the Government,the person in charge ofthe
                    20                   corrections facility in which the defendant is,confined deliver the defendant
                    21                   to a United States marshal for the purpose of an appearance in connection
                    22                   with a~court proceeding.
                    23


                    25                           ~                                                   ~,._`,.,,
                    26 ~ DATED:                          7
                                                                              UNITED STATES MAGISTRATE TUDGE
                    27
                    28

                                                         ORDER OF DETENTION AFTER HEARING(18 U,S.C. §3142(1))

                          CR-94(06/07)                              ~                                                Page 4 of4
